
	
		II
		111th CONGRESS
		1st Session
		S. 2335
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself,
			 Mr. Kirk, Mr.
			 Bunning, and Mr. Ensign)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary reduction of duty on basketballs
		  other than leather or rubber.
	
	
		1.Basketballs other than
			 leather or rubber
			(a)In
			 generalHeading 9902.13.07 of
			 the Harmonized Tariff Schedule of the United States (relating to basketballs
			 other than leather or rubber) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
